Citation Nr: 0601144	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  94-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected death pension benefits in the 
amount of $4,969, to include the question of the proper 
creation of that portion of the overpayment attributable for 
the period from 1985 to 1987.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  He died in January 1985.  The appellant is his 
surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, so that additional 
development could be undertaken.  This matter was previously 
remanded to the RO in September 2000, June 2003, and April 
2004, on each occasion, so that additional evidence could be 
developed.  Following the RO's latest attempt to complete the 
requested actions, the case was returned to the Board for 
further review and adjudication.

In a September 2000 decision, the Board found that an 
overpayment from 1987 to 1992 had been properly created.  


FINDINGS OF FACT

1.  Additional information and evidence is required to 
determine whether the appellant is entitled to a waiver of 
recovery of an overpayment of improved nonservice-connected 
death pension benefits in the amount of $4,969, and to 
determine whether that portion of the overpayment 
attributable for the period from 1985 to 1987 was properly 
created.

2.  The appellant has not been in communication with VA for 
more than 10 years.  The most recent correspondence received 
by VA and signed by the appellant is dated in September 1994.  
A letter sent by the RO in May 2005 to her latest address of 
record was returned by the United States Postal Service as 
undeliverable; the whereabouts of the appellant are unknown.

CONCLUSION OF LAW

By failing to keep VA informed as to her whereabouts and, in 
turn, by failing to supply VA with certain requested 
information, the appellant has abandoned her appeal.  38 
U.S.C.A. §§ 5102, 7105 (West 2002); 38 C.F.R. §§ 3.1(q), 
3.158 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that a brief overview of the appellant's case 
up to this juncture is in order.  Documents of record show 
that the appellant was initially awarded improved death 
pension benefits in April 1987, effective from December 1985.  

The RO notified the appellant in October 1992 that her 
improved death pension benefits had been terminated, 
effective from December 1985.  She was notified in November 
1992 that an overpayment of $10,794 had been created against 
her.  

In January 1993, she requested a waiver of overpayment.  In 
May 1993, the Committee on Waivers and Compromises 
(Committee) denied the appellant's waiver request.  

In July 1998, the Committee reopened the appellant's request 
for waiver of the debt.  The Committee granted a partial 
waiver of any amount not already recovered by VA.  VA 
retained $4,969, the amount that had already been recovered 
and waived the outstanding balance of $5,825.  

In September 2000, the Board found that the indebtedness 
created by the overpayment of improved death pension benefits 
from 1987 to 1992 was proper.  The Board then remanded the 
claim for additional development of the evidence.  As 
discussed in greater detail below, the appellant has not been 
heard from since 1994 and her current whereabouts are 
unknown.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  Significantly, 
however, the United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to Chapter 
53 of Title 38 of the United States Code, and questions 
pertaining to the waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Therefore, the Board will not address the application of the 
VCAA in this case. 

When evidence is requested in connection with a claim and 
that evidence is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158.

If an application for a benefit under the laws administered 
by VA is incomplete, VA shall notify the claimant of the 
information necessary to complete the application.  38 
U.S.C.A. § 5102(b).  The regulations provide that notices to 
a claimant are to be sent to the latest address of record.  
38 C.F.R. § 3.1(q).  The Court has held, however, that if a 
notice to the appellant is returned by the Postal Service as 
undeliverable, VA must review the claims file for any other 
possible or plausible address.  Woods v. Gober, 14 Vet. App. 
214 (2000).  The burden is on VA to show that a notice was 
sent to the latest address of record, including all possible 
addresses in the claims file.  The appellant is, however, 
required to keep VA informed of her whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

The appellant has, in essence, requested waiver of recovery 
of the overpayment of VA improved death pension benefits in 
the amount of $4,969.  The question of whether the 
indebtedness was properly created from 1985 to 1987 is also 
at issue.  For reasons which will be explained in detail 
below, however, the Board will not address the merits of the 
appellant's appeal.  Rather, the Board finds that she has 
abandoned her appeal and that the appeal must be dismissed.

In essence, VA has heard nothing from the appellant since 
1994.  See VA Form 21-4138, dated and received by VA in 
September 1994, and signed by the appellant.  

The RO initially certified the appeal to the Board in 2000.  
Notice of that certification was sent to the appellant at the 
address shown as part of an April 2000 memorandum supplied VA 
by her representative.  That notice was not returned by the 
Postal Service as undeliverable.  Also not shown to have been 
returned by the Postal Service was the Board's September 2000 
decision/remand.  As comprehensively documented as part of 
Board remands, dated in June 2003 and April and October 2004, 
extensive efforts have been undertaken by VA to furnish the 
appellant a copy of a January 2003 supplemental statement of 
the case (SSOC), as well as to obtain from the appellant 
current financial information, which is both pertinent and 
necessary for the proper adjudication of her claim.  Each of 
these efforts has proven futile.  

Essentially, the appellant is either not receiving these 
various pieces of correspondence being sent to her from VA, 
or, if she is receiving any of the sent information, she is 
simply choosing not to respond.  For example, a recent letter 
from the RO to the appellant, mailed in September 2005 to an 
address on [redacted] in [redacted], Oklahoma, which informed 
her that her claim was again being certified to the Board, 
has neither been returned by the Postal Service nor responded 
to by the appellant.  The Board does note that previous 
letters mailed to this same address (in April and May 2005), 
which included a specific apartment number, were returned by 
the Postal Service as undeliverable.  Though, of note, a 
December 2004 letter mailed to the [redacted] address, 
which included the same specific apartment number, and which 
is shown to have included a copy of the January 2003 SSOC as 
well as to requested the appellant to furnish VA with 
enclosed financial status report information, was not 
returned by the Postal Service.  

The Board has reviewed the documents and evidence in the 
claims file, and no other address can be located for the 
appellant.  Her own representative, in acknowledging VA's 
attempts to contact the appellant, informed VA in July 2005 
that even they "do not have any information regarding 
address or other contact information."  Additional 
information and evidence is required from the appellant in 
order to determine whether an overpayment was properly 
created and, if so, whether she is entitled to waiver of 
recovery of the overpayment.  The required evidence includes 
a current Financial Status Report.  Because the current 
whereabouts of the appellant cannot be determined, that 
evidence cannot be obtained.

As noted above, it is the appellant's responsibility to keep 
VA informed as to her whereabouts.  If she does not, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find [her]."  See Hyson, 5 Vet. App. at 265.  
Because the appellant has failed to keep VA informed as to 
her whereabouts, and her whereabouts cannot otherwise be 
determined, the Board finds that the appellant's actions 
constitute abandonment of her appeal.  In light of that 
abandonment, there remain no allegations of error of fact or 
law for appellate consideration.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination to which the appellant has 
taken exception does not exist.  See Shoen v. Brown, 6 Vet. 
App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. 
App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and the appeal must be dismissed.

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which an appellant's 
claim is being dismissed based on her failure to adhere to VA 
regulations rather than the Board's consideration of the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, however, for the reasons stated below, the Board 
finds that the appellant has received appropriate due process 
as to this issue.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the RO.  The 
RO denied the request for waiver of recovery based on its 
substantive merits, not on the basis of the appellant's 
whereabouts being unknown.  When the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to this case, the Board concludes that the 
appellant has not been prejudiced by the dismissal of her 
appeal.  Some of the multiple notices pertaining to her 
instant claim were not returned to VA by the Postal Service.  
Because she was given proper notice and the opportunity to 
respond, the Board's action is not prejudicial.




ORDER

The request for waiver of recovery of an overpayment of VA 
improved nonservice-connected death pension benefits in the 
amount of $4, 969, to include the question of whether that 
portion of the overpayment attributable for the period from 
1985 to 1987, is deemed to have been abandoned and is 
dismissed.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


